Citation Nr: 1038736	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether the character of the Appellant's discharge from service 
is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Appellant served on active duty in the military from June 
1981 to October 1990.  However, only his service up to April 16, 
1984 was under honorable conditions, whereas his service from 
April 17, 1984 until his discharge was under other than honorable 
conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2007 administrative decision and a subsequent January 
2008 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

As support for his claim, the Appellant testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board - also commonly referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The Appellant served on active duty with the United States 
Army from June 1981 to October 1990.

2.  The Appellant's initial service from June 1981 to April 16, 
1984, was under honorable conditions and is not the subject of 
this appeal.  Instead, he is specifically contesting the 
determination that his subsequent service from April 17, 1984 
until his discharge was under "other than honorable 
conditions."

3.  His service personnel records (SPRs) show he was absent 
without leave (AWOL) during this latter period of service from 
January 6, 1987 to July 21, 1990, and administratively and 
resultantly declared a deserter.

4.  The Appellant was administratively separated from service.  
His SPRs show he was discharged under "other than honorable 
conditions."  His DD Form 214 lists the reason for his separation 
as "for the good of the service - in lieu of court-martial."

5.  According to his recent June 2010 hearing testimony, under 
oath, the Appellant applied to his service department to have the 
character of his discharge upgraded, but his request for this was 
denied and he did not timely appeal.

6.  There is no competent and credible evidence indicating the 
Appellant was insane at the time of the offense that led to his 
discharge from service.


CONCLUSION OF LAW

The character of the Appellant's discharge from service, for the 
service at issue, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 
5303 (West 2002 & Supp. 2009); 38 C.F.R. § 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA does 
not apply because the issue presented is solely of statutory and 
regulatory interpretation and/or the respective claim is barred 
as a matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, 
VAOPGCPREC 5-2004 (June 23, 2004).



The Appellant disputes the characterization of his discharge and 
feels he was treated unfairly by the Army.  He attributes any 
finding of misconduct to what he believes are several mitigating 
factors, including especially learning in 1986 that he is 
HIV positive and his company finding out about this diagnosis and 
resultantly ostracizing him.  He says that members of his company 
routinely began making comments, jokes, and giving him off-handed 
looks.  In a January 2007 statement in support of his claim, he 
added that he even at times feared for his safety.  He 
subsequently became depressed and "wanted to die."  See January 
2007 Statement.  Additionally, he says he did not know his rights 
and that is the reason he made "all the wrong decisions."  See 
December 2007 Statement.  

In a September 2007 administrative decision issued by the RO, the 
Appellant was informed of the statutory bar for VA benefits for 
his service from April 17, 1984 to his discharge in October 1990.  
The decision notes that the exact circumstances of his discharge 
were unknown, despite numerous attempts to obtain additional 
information.  He has since testified in June 2010 at his Travel 
Board hearing that he applied for an upgrade of his discharge, 
but that his request was turned down and his appeal to the Army 
Review Board deemed untimely.

The information of record contained in the Appellant's SPRs 
establishes the following facts:  1) that he was AWOL for a 
continuous period from January 6, 1987 to July 21, 1990, so for 
well more than 180 consecutive days; and 2) that upon his return 
to military control, he requested a discharge for the 
Good of Service, in lieu of a court martial.  This is reflected 
on his DD Form 214, which lists the reason for his separation as 
code "KFS," Good of the Service, in lieu of court martial.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38  U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" 
means a person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. §§ 101(2) and (24); 38 
C.F.R. § 3.1(d).

A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).  The designation of the discharge as honorable by the 
service department is binding on VA as to character of discharge.  
38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  (1) statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) 
regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of the 
following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a 
conscientious objector who refused to perform military duty, wear 
the uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general court-
martial; (3) Resignation by an officer for the good of the 
service; (4) As a deserter; (5) As an alien during a period of 
hostilities, where it is affirmatively shown that the former 
service member requested his or her release; and (6) By reason of 
a discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days (the regulation provides 
certain exceptions to this condition).

The Appellant's SPRs clearly document that he was 
administratively classified as a deserter while AWOL from 
January, 6 1987 to July 21, 1990.  This, alone, could form a 
statutory bar to VA payments or other compensation.

Further, his records show the total period of unauthorized 
absence was approximately 1201 continuous days.  Therefore, the 
last statutory bar for 180 or more continuous days AWOL is 
especially applicable.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).



As to the regulatory bars, a discharge or release because of one 
of the offenses specified under 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions.  In 
particular, a discharge from military service because of willful 
and persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, faithful, 
and meritorious.  Id.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances will 
not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

Here, though, the Board finds that the Appellant's 1201 
continuous days of being AWOL constitute willful and persistent 
misconduct.  Indeed, the Court has determined that an AWOL, 
precluding the performance of military duties, cannot constitute 
a minor offense for purposes of willful and persistent 
misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  
Similarly, the Court also affirmed a Board decision that found 
that 32 days of unauthorized absence out of 176 days total 
service was severe misconduct, and, by analogy, persistent 
misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  
Therefore, the Appellant's prolonged unauthorized absence and 
desertion showed an egregious pattern of persistent misconduct, 
decidedly not of a minor nature.  

There is an exception to the statutory and regulatory bars for VA 
benefits.  If it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, then he shall 
not be precluded from benefits under laws administered based on 
the period of service from which he was separated.  See 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  


But mental illness is not identical to insanity.  Beck v. West, 
13 Vet. App. 535, 539 (2000).  Instead, there must be competent 
and credible evidence establishing the appellant was insane at 
the time of the offenses in question leading to the other than 
honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
Significantly, the burden is on him, not VA, to submit competent 
and credible medical evidence that he was insane at the time of 
his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Here, there is no evidence, let alone even a contention, that the 
Appellant was insane at the time of the offenses in question.  To 
the point, there is simply no clinical finding that he was ever 
"insane" at any point during which he was AWOL.  He contends that 
he has depression as a result of his military service and that he 
admittedly made poor decisions while in service, but only after 
learning he was HIV positive.  As explained, however, mental 
illness is not identical to insanity.  Moreover, there is no 
indication in his STRs that he had complaints received treatment 
or a diagnosis of depression - including upon learning he was 
HIV positive.  The Board recognizes that he is receiving 
disability benefits from the Social Security Administration 
(SSA), but this is not tantamount to concluding he was clinically 
insane either preceding or while he was AWOL for such an extended 
period of time that he could be considered a deserter.

For these reasons and bases, the Board finds that the Appellant's 
discharge under other than honorable conditions (concerning his 
specific service in question) is a bar to him receiving VA 
benefits concerning this service.  Consequently, he has no legal 
entitlement to VA benefits based on disease or injury incurred in 
service, and his claim must be denied as a matter of law.  38 
C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

The character of the Appellant's discharge from service is a bar 
to VA benefits; his appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


